Citation Nr: 1117862	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial schedular evaluation higher than 50 percent for service-connected posttraumatic stress disorder for the portions of the appeal period prior to January 3, 2007, and from April 1, 2007, to July 2, 2008.

2.  Entitlement to an effective date earlier than April 21, 2006, for service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to May 1971 and from May 1975 to May 1976.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2011, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The issue of entitlement to a higher initial evaluation for service-connected posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran filed an application to reopen his claim of entitlement to service connection for posttraumatic stress disorder that was received by the RO on April 21, 2006.





CONCLUSION OF LAW

The criteria for an effective date earlier than April 21, 2006, for compensation for posttraumatic stress disorder have not been met or approximated.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Veteran was sent a VCAA notice letter in May 2006 that addressed the required notice elements and was sent prior to any decisional document addressing the earlier effective date claim. 

Regardless, the Board notes that in the present appeal, VCAA notice is not required because the issue presented turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542   (2002).  The United States Court of Appeals for Veterans Claims (Court) found that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Therefore, the Board finds that any deficiency in May 2006 VCAA notice or development action is harmless error. 

Earlier Effective Date 

The Veteran claims that he is entitled to an earlier effective date for the grant of service connection for his service-connected posttraumatic stress disorder (PTSD).  The crux of the Veteran's argument is that his claim was granted based on the same evidence to support his stressor that he had previously submitted during the course of his previous January 1989 claim, which was denied because the RO found the Veteran did not relay an in-service stressful event that would cause the development of PTSD.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 3.157.  

The Board observes that the Veteran previously filed a claim for PTSD in January 1989.  This claim was denied by an August 1989 rating decision, and the Veteran filed a notice of disagreement in September 1989.  In December 1989, the RO issued a statement of the case that confirmed the August 1989 denial.  Although a letter attached to the statement of the case informed the Veteran that he could fill out a VA Form 1-9 to appeal his case to the Board, the Veteran never appealed the RO's decision to the Board.  Thus, the decision became final.

The Veteran then submitted an application to reopen his claim, which the RO received on April 21, 2006.  Again, because the Veteran did not appeal the original August 1989 rating decision to the Board, the earliest effective date possible is the date of his claim, which the RO properly applied as April 21, 2006, for his PTSD.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than April 21, 2006, for service-connected posttraumatic stress disorder is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to a higher initial rating for his service-connected PTSD.

In an October 2007 rating decision, the RO granted the Veteran service connection for PTSD and assigned a 30 percent disability rating effective September 6, 2007.  In March 2008, the Veteran filed a timely notice of disagreement to the rating decision "granting a 30% evaluation for PTSD."  The RO, however, only issued a statement of the case for the Veteran's earlier effective date claim.  Therefore, this issue must be remanded to the RO for the issuance of a statement of the case and further adjudication.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also observes that the Veteran testified at his Travel Board hearing that he was receiving Social Security disability benefits for his PTSD. VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The medical and legal documents pertaining to this application have not yet been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  
 
Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue the Veteran a statement of the case with regards to the Veteran's claim for a higher initial rating for his service-connected PTSD and readjudicate the issues in accordance with Manlincon, supra, to include obtaining the Veteran's SSA records if appropriate.  If the Veteran thereafter perfects his appeal, his claim should be returned for review by the Board. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


